OPINION — AG — ** SCHOOL BOARD — COURSES — CURRICULUM ** ACTION TAKEN BY THE SCHOOL DISTRICT ELECTORS AT AN ANNUAL MEETING " PROVIDING FOR THE RETENTION OF VOCATIONAL AGRICULTURE IN THE SCHOOL CURRICULUM " IS NOT BINDING OR MANDATORY UPON THE BOARD OF EDUCATION OF THE DISTRICT. (COURSES, TEACHERS, SELECTION, CONTROL OF SCHOOL BOARD, BOARD OF EDUCATION, MEETING, IMPROVEMENTS) CITE: 70 O.S. 4-16 [70-4-16], 70 O.S. 4-22 [70-4-22] 70 O.S. 11-3 [70-11-3], OPINION NO. MAY 26, 1028 — GRISBY, OPINION NO. APRIL 21, 1932 — PUBLIC INSTRUCTION, OPINION NO. APRIL 3, 1939 — CROW (J. H. JOHNSON)